Judgment unanimously affirmed. Memorandum: By pleading guilty before County Court decided his pretrial motion to dismiss on constitutional speedy trial grounds, defendant abandoned his constitutional speedy trial challenge (see, People v Callahan, 80 NY2d 273, 281-282; People v Rodriguez, 50 NY2d 553, 557; People v Love, 236 AD2d 488, 489, lv denied 90 NY2d 895). In any event, upon balancing the relevant factors (see, People v Taranovich, 37 NY2d 442, 445), we conclude that defendant’s constitutional speedy trial rights were not violated by the delay resulting almost entirely from defendant’s preindictment flight from the jurisdiction in order to avoid arrest. (Appeal from Judgment of Chautauqua County Court, Himelein, J. — Sodomy, 1st Degree.) Present — Pine, J. P., Hayes, Wisner, Balio and Boehm, JJ.